— In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Burke, J.), dated March 14, 1994, which, after a jury trial, granted the motion of the defendants Zolly Silberman, Gustavo Rodriguez, and Harvey Fishman to set aside the verdict and for a new trial.
Ordered that the appeal of the plaintiff Rose Bethea is dismissed since she is not aggrieved by the order appealed from (see, CPLR 5511); and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
In light of, inter alia, the court’s charge, the interrogatories *381that instructed the jury to consider periods of time that it should not have considered, and the inconsistency of the verdict, the Supreme Court properly set aside the verdict and directed a new trial on the issues of liability and damages (see, e.g., CPLR 4111 [c]; 4404 [a]; Micallef v Miehle Co., 39 NY2d 376, 380-381; Vera v Bielomatik Corp., 199 AD2d 132; Nicastro v Park, 113 AD2d 129, 131-132). O’Brien, J. P., Sullivan, Copertino and Joy, JJ., concur.